Citation Nr: 0308614	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-19 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel






INTRODUCTION

The appellant served on active duty from October 1961 to 
October 1963, with approximately 28 years of subsequent 
service in the Air National Guard, including active duty for 
training from May 24, 1992, to July 7, 1992, and from 
September 8, 1992, to September 30, 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied the 
appellant's claim of entitlement to service connection 
esophageal spasms with sliding hiatal hernia.  The issue on 
appeal has been re-phrased to reflect more accurately the 
appellant's most current diagnosis.

On November 5, 2001, a hearing was held in Montgomery, 
Alabama, before Mark W. Greenstreet, who is the Veterans Law 
Judge making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b), (c) (West 2002).  A transcript of that hearing has 
been associated with the record on appeal.

In March 2003, the Board undertook additional development on 
the appellant's claim pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  Although this regulation was 
invalidated by the United States Court of Appeals for the 
Federal Circuit, see DAV v. Sec'y of Veterans Affairs, No. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003), the Board will nevertheless proceed with the 
adjudication of the appellant's claim because of the 
favorable nature of this decision.

The issues of entitlement to service connection for a femoral 
hernia and entitlement to an increased (compensable) 
evaluation for fallen arches and right calcaneal spur, both 
raised at the November 5, 2001 hearing, are referred to the 
RO for appropriate development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
VA.

2.  While on active duty for training in June 1992, the 
appellant was treated for gastritis and hiatal hernia.

3.  The appellant has a current diagnosis of gastroesophageal 
reflux disease.

4.  In October 2000 a VA physician identified the appellant's 
treatment for gastritis and hiatal hernia in June 1992 as the 
onset of his gastroesophageal reflux disease.


CONCLUSION OF LAW

The appellant's gastroesophageal reflux disease was incurred 
in active service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 
2002); 38 C.F.R. § 3.6, 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Records from Maxwell Air Force Base Hospital in Montgomery, 
Alabama, show that in June 1992 the appellant was diagnosed 
with gastritis and hiatal hernia.  He was treated again in 
September 1992.

Records from J. J., M.D. (Dr. J.), indicate that in November 
1992 the appellant underwent an esophagogastroduodenoscopy.  
Dr. J. noted that the appellant had a six- to twelve-month 
history of difficulty swallowing.  The appellant was 
diagnosed with esophagitis, esophageal stricture, and 
gastritis.

At an October 2000 VA esophagus and hiatal hernia 
examination, the appellant was diagnosed with 
gastroesophageal reflux disease.  The examiner reviewed the 
appellant's military medical records and other records 
brought by the appellant to the examination.  The examiner 
noted that, on June 25, 1992, a Dr. S. P. had diagnosed the 
veteran with gastritis and hiatal hernia.  The examiner 
opined that the approximate date of onset of the appellant's 
gastroesophageal reflux disease was in June 1992.

At the November 2001 hearing, the appellant testified that he 
had been diagnosed with his gastrointestinal disorder in June 
1992 while he was on active duty for training.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  Active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred in the line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 
3.6(a) (2002).  Active military, naval, or air service also 
includes any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred in the line of duty.  Id.  Accordingly, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 2002). 

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State.  38 C.F.R. § 3.6(c)(3) (2002).  
INACDUTRA includes duty other than full-time duty performed 
by a member of the National Guard of any State.  38 C.F.R. 
§ 3.6(d)(4) (2002). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In this case, the appellant has a current disability of 
gastroesophageal reflux disease that was diagnosed at an 
October 2000 VA examination.  The Alabama Air National Guard 
records indicate that the appellant was on ACDUTRA from May 
24, 1992, to July 7, 1992.  While on ACDUTRA in June 1992, 
the appellant was diagnosed with a hiatal hernia and 
gastritis.  At the October 2000 VA examination, the VA 
physician opined that the onset of the appellant's current 
disability was in June 1992.  Therefore, the evidence shows 
that the appellant's gastroesophageal reflux disease was 
incurred during active military service.



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for gastroesophageal reflux 
disease is granted.


	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


